[Cite as State v. Anderson, 2013-Ohio-1335.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 92576


                                      STATE OF OHIO
                                                  PLAINTIFF-APPELLEE

                                                  vs.

                               LATANGIA ANDERSON
                                                  DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                                   Application for Reopening
                                      Motion No. 463329
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-510427


RELEASE DATE:                April 2, 2013
FOR APPELLANT

LaTangia Anderson, pro se
Inmate No. WO73786
Ohio Reformatory For Women
1479 Collins Avenue
Marysville, Ohio 43040

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Katherine Mullin
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} On March 18, 2013, the applicant, LaTangia Anderson, pursuant to App.R.

26(B) and State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992), applied to

reopen this court’s judgment in State v. Anderson, 8th Dist. No. 92576, 2010-Ohio-2085,

that affirmed Anderson’s conviction for murder, but remanded to the trial court to correct

the sentencing entry by deleting references to postrelease control. 1             Anderson now

argues that her appellate counsel was ineffective for not arguing that the trial court erred

when it entered judgment on a guilty plea without establishing that there was a factual

basis for the plea. For the following reasons, this court denies the application, sua

sponte.

       {¶2} App.R. 26(B)(1) and (2)(b) require applications claiming ineffective

assistance of appellate counsel to be filed within 90 days from journalization of the

decision unless the applicant shows good cause for filing at a later time.             The March

2013 application was filed approximately three years after this court’s decision.          Thus, it

is untimely on its face.       Anderson makes no proffer of good cause.             The Supreme

Court of Ohio in State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970,




       1
         Anderson pleaded guilty to murder, and the court sentenced her to 15 years to life and also
imposed five years of postrelease control. Appellate counsel argued that the guilty plea was not
knowingly, intelligently and voluntarily given; that the trial court erred in denying her motion to
withdraw the guilty plea; and that the trial court erred in using an electronic signature.
and State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, held that the

90-day deadline for filing must be strictly enforced.

       {¶3} Accordingly, with no proffered reason for good cause, this court denies the

application to reopen.




EILEEN A. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR